             Case 7:20-cv-00024-DC Document 1 Filed 01/28/20 Page 1 of 8




                             UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                   MIDLAND DIVISION

 LEONARD TAYLOR,

      Plaintiff,

 v.                                                       Case No. 7:20-cv-00024

 LAKESIDE RECOVERY SOLUTION INC.

      Defendant.

                                             COMPLAINT

        NOW COMES Plaintiff, LEONARD TAYLOR, through undersigned counsel,

complaining of Defendant, LAKESIDE RECOVERY SOLUTION INC. as follows:

                                     NATURE OF THE ACTION

        1.         This action is seeking redress for Defendant’s violation(s) of the Fair Debt

Collection Practices Act (the “FDCPA”), 15 U.S.C. § 1692 et seq. and the Texas Debt Collection

Act (the “TDCA”), Tex. Fin. Code Ann. § 392 et seq.

                                    JURISDICTION AND VENUE

        2.         This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331.

        3.         This Court has supplemental jurisdiction pursuant to 28 U.S.C. § 1367.

        4.         Venue in this district is proper under 28 U.S.C. § 1391(b)(2).

                                               PARTIES

        5.         LEONARD TAYLOR (“Plaintiff”) is a natural person, over 18-years-of-age, who

at all times relevant resided in Midland, Texas.

        6.         Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3).

        7.         Plaintiff is a “consumer” as defined by Tex. Fin. Code Ann. § 392.001(1).



                                                    1
             Case 7:20-cv-00024-DC Document 1 Filed 01/28/20 Page 2 of 8




       8.       LAKESIDE RECOVERY SOLUTION INC. (“Defendant”) is a corporation

organized under the laws of New York.

       9.       Defendant has its principal place of business at 5815 South Park Avenue, Hamburg,

New York, 14075.

       10.      Defendant is a “debt collector” as defined by 15 U.S.C. § 1692a(6) as the principal

purpose of Defendant’s business is the collection of debt.

       11.      Defendant is a “debt collector” as defined by 15 U.S.C. § 1692a(6) as it regularly

collects or attempts to collect debts owed or due or asserted to be owed or due another.

       12.      Defendant is a “debt collector” as defined by Tex. Fin. Code Ann. § 392.001(6) as

it directly or indirectly engages in debt collection.

                                   FACTUAL ALLEGATIONS

       13.      Plaintiff purchased furniture from Lacks Valley Stores, Ltd. (“Lacks”) for a

purchase price of $712.91.

       14.      Plaintiff financed the purchase price of which Plaintiff has failed to pay.

       15.      Plaintiff’s $712.91 balance is a “debt” as defined by 15 U.S.C. § 1692a(5).

       16.      Plaintiff’s $712.91 balance is a “consumer debt” as defined by Tex. Fin. Code Ann.

§392.001(2).

       13.      On November 22, 2016, Plaintiff paid JE Groups $712.91.

       14.      Plaintiff’s payment was not returned.

       15.      Upon receipt, JE Groups considered Plaintiff’s account to be paid in full with $0.00

balance.

       16.      On January 17, 2020, Plaintiff received a call from (716) 771-0100.

       17.      This number belongs to Defendant.



                                                   2
              Case 7:20-cv-00024-DC Document 1 Filed 01/28/20 Page 3 of 8




        18.      Plaintiff answered.

        19.      Defendant demanded payment on Plaintiff’s Lacks account.

        20.      Plaintiff informed Defendant that he paid this debt years ago.

        21.      Plaintiff’s plea fell on deaf ears as Defendant threatened Plaintiff with wage

garnishment if they did not receive payment.

        22.      To date, Plaintiff has not received anything in writing from Defendant regarding

this debt.

        23.      Defendant’s failure to advise Plaintiff – in writing – deprived Plaintiff notice of

Plaintiff’s rights under the law.

        24.      To date, Defendant has not initiated collection proceedings against Plaintiff to

collect this debt.

        25.      Defendant’s threat caused Plaintiff anxiety, confusion, distress and distrust

consistent with believing garnishment is imminent without payment.

        26.      Concerned with having had his rights violated, Plaintiff sought counsel to ensure

that Defendant’s unlawful collection practices stopped.

        27.      Accordingly, Plaintiff is forced to expend energy and time consulting with

attorneys as direct result of Defendant’s unlawful collection practices.

                                       CLAIMS FOR RELIEF

                                             COUNT I:
                     Fair Debt Collection Practices Act (15 U.S.C. § 1692 et seq.)

        28.      All paragraphs of this Complaint are expressly adopted and incorporated herein as

though fully set forth herein.




                                                  3
             Case 7:20-cv-00024-DC Document 1 Filed 01/28/20 Page 4 of 8




                                   Violation of 15 U.S.C. § 1692e

       29.      Section 1692e provides:

                A debt collector may not use any false, deceptive, or misleading
                representation or means in connection with the collection of any debt.
                Without limiting the general application of the foregoing, the following
                conduct is a violation of this section.

                (2)      The false representation of –

                         (A)    the character, amount, or legal status of any debt

                (4)      The representation or implication that nonpayment of any debt will
                         result in the arrest or imprisonment of any person or the seizure,
                         garnishment, attachment, or sale of any property or wages of any
                         person unless such action is lawful and the debt collector or
                         creditor intends to take such action.

                (10)     The use of any false representation or deceptive means to collect or
                         attempt to collect any debt or to obtain information concerning a
                         consumer.

15 U.S.C. §§ 1692e(2)(A), e(4) and e(10).

       30.      Defendant violated 15 U.S.C. § 1692e(4) by threatening Plaintiff with wage

garnishment.

       31.      Upon information and belief, Defendant did not intend to take such action when

they made that threat.

       32.      Defendant violated 15 U.S.C. §§ 1692e(2)(A) and e(10) by seeking to collect on

debt that Plaintiff previously paid; therefore, did not owe.




                                                  4
             Case 7:20-cv-00024-DC Document 1 Filed 01/28/20 Page 5 of 8




                                 Violation(s) of 15 U.S.C. § 1692g

       33.      Section 1692g(a) provides:

       (a) Within five days after the initial communication with a consumer in connection
       with the collection of any debt, a debt collector shall, unless the following
       information is contained in the initial communication or the consumer has paid the
       debt, send the consumer a written notice containing –

                (1)     the amount of the debt;

                (2)     the name of the creditor to whom the debt is owed;

                (3)     a statement that unless the consumer, within thirty days after receipt
                        of the notice, disputes the validity of the debt, or any portion thereof,
                        the debt will be assumed to be valid by the debt collector;

                (4)     a statement that if the consumer notifies the debt collector in writing
                        within the thirty-day period that the debt or any portion thereof, is
                        disputed, the debt collector will obtain verification of the debt or a
                        copy of a judgment against the consumer and a copy of such
                        verification or judgment against the consumer and a copy of such
                        verification or judgment will be mailed to the consumer by the debt
                        collector; and

                (5)      a statement that, upon the consumer’s written request within the
                        thirty-day period, the debt collector will provide the consumer with
                        the name and address of the original creditor, if different from the
                        current creditor.


15 U.S.C. § 1692g(a).

       34.      The disclosures set forth in 15 U.S.C. § 1692g(a), frequently referred to as the

“validation notice,” are required in the initial communications of all debt collection attempts.

       35.      The validation notice provisions were included by Congress to ensure that

consumers would receive notice of their legal rights.

       36.      Defendant violated 15 U.S.C. § 1692g(a) by failing to provide the mandatory

validation notice as required by 15 U.S.C. § 1692g(a).




                                                   5
             Case 7:20-cv-00024-DC Document 1 Filed 01/28/20 Page 6 of 8




       37.      Plaintiff may enforce the provisions of 15 U.S.C. §§ 1692e(2)(A), e(4), e(10) and

g(a) pursuant to section k of the FDCPA (15 U.S.C. § 1692k) which provides "any debt collector

who fails to comply with any provision of [the FDCPA] with respect to any person is liable to such

person in an amount equal to the sum of -

       (1)      any actual damage sustained by such person as a result of such failure;

       (2)

                (A)    in the case of any action by an individual, such additional damages
                       as the court may allow, but not exceeding $1,000.00; or

       (3)      in the case of any successful action to enforce the foregoing liability, the
                costs of the action, together with reasonable attorney's fees as determined
                by the court.

       WHEREFORE, Plaintiff request the following relief:

       A.       a finding that Defendant violated 15 U.S.C. §§ 1692e(2)(A), e(4), e(10) and g(a);

       B.       an award of any actual damages sustained by Plaintiff as a result of Defendant’s

                violation(s);

       C.       an award of such additional damages, as the Court may allow, but not exceeding

                $1,000.00;

       D.       an award of costs of this action, together with reasonable attorney’s fees as

                determined by this Court; and

       E.       an award of such other relief as this Court deems just and proper.

                                         Count II
        Texas Debt Collections Practices Act (Tex. Fin. Code Ann. § 392.001 et seq.)

       32.      All paragraphs of this Complaint are expressly adopted and incorporated herein as

though fully set forth herein.

       33.      Subsection 392.304 of the Texas Finance Code provides:


                                                 6
             Case 7:20-cv-00024-DC Document 1 Filed 01/28/20 Page 7 of 8




       FRAUDULENT, DECEPTIVE, OR MISLEADING REPRESENTATIONS. (a)
       Except as otherwise provided by this section, in debt collection or obtaining
       information concerning a consumer, a debt collector may not use a fraudulent,
       deceptive, or misleading representation that employs the following practices:

                (8)    misrepresenting the character, extent, or amount of a consumer debt.

Tex. Fin. Code Ann. § 392.304(a)(8).

       34.      Defendant violated Tex. Fin. Code Ann. § 392.304(a)(8) by seeking to collect on

debt that Plaintiff previously paid; therefore, did not owe

       35.      Plaintiff may enforce the provisions of Tex. Fin. Code Ann. § 392.304(a)(8)

pursuant to Tex. Fin. Code Ann. § 392.403 which provides:

       (a)      A person may sue for:

                (1)    injunctive relief to prevent or restrain a violation of this chapter; and

                (2)    actual damages sustained as a result of a violation of this chapter.

       (b)      A person who successfully maintains an action under Subsection (a) is
                entitled to attorney’s fees reasonable related to the amount of work
                performed and costs.

       WHEREFORE, Plaintiff requests the following relief:

       A.       a finding that Defendant violated Tex. Fin. Code Ann. § 392.304(a)(8);

       B.       an award of injunctive relief pursuant to Tex. Fin. Code Ann. § 392.403(a)(1);

       C.       an award of actual damages in an amount to be determined pursuant to Tex. Fin.

                Code Ann. § 392.403(a)(2);

       D.       an award of reasonable attorney’s fees and costs in an amount to be determined

                pursuant to Tex. Fin. Code Ann. § 392.403(b); and

       E.       an award of such other relief as this Court deems just and proper.




                                                  7
            Case 7:20-cv-00024-DC Document 1 Filed 01/28/20 Page 8 of 8




                                   DEMAND FOR JURY TRIAL

        Pursuant to Fed. R. Civ. P. 38(b), Plaintiff demands a trial by jury of any and all issues in

this action so triable of right.

 DATED: January 28, 2020                             Respectfully submitted,

                                                     LEONARD TAYLOR

                                                     By: /s/ Joseph S. Davidson

                                                     Mohammed O. Badwan
                                                     Joseph S. Davidson
                                                     SULAIMAN LAW GROUP, LTD.
                                                     2500 South Highland Avenue
                                                     Suite 200
                                                     Lombard, Illinois 60148
                                                     +1 630-575-8181
                                                     mbadwan@sulaimanlaw.com
                                                     jdavidson@sulaimanlaw.com




                                                 8
